UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4678



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


ANTONIO     MARIN-COLON,       a/k/a    Amado
Marcial-Hernandez,          a/k/a      Miguel
Torres-Salinas, a/k/a Javier Salinas-Gonzales,
a/k/a Julio Colon,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00013-WLO)


Submitted:   January 3, 2007                 Decided:   January 31, 2007


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Angela
H. Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Antonio Marin-Colon appeals the sentence imposed by the

district court following his guilty plea to two counts of illegal

reentry by a convicted felon who had been previously deported, in

violation of 8 U.S.C. § 1326(a), (b)(2) (2000).   On appeal, Marin-

Colon contends that the district court erred in determining that

his inconsistent statements to the probation officer constituted

obstruction of justice under U.S. Sentencing Guidelines Manual

(USSG) § 3C1.1 (2005).   Finding no error, we affirm.

          Marin-Colon asserts that the inconsistent information he

provided to the probation officer during the presentence interview

was not “willful” or “material” under USSG § 3C1.1, and that the

district court failed to differentiate between the falsity of the

statements and their materiality. Marin-Colon contends that at all

times during this case, he has identified himself by his true name,

and that he never denied the use of the numerous aliases listed in

the presentence report, thereby allowing for a “full account” of

his criminal history.

          Pursuant to USSG § 3C1.1, a two-level enhancement for

obstruction of justice will be imposed if the defendant:

     willfully obstructed or impeded, or attempted to obstruct
     or impede, the administration of justice during the
     course of the investigation, prosecution, or sentencing
     of the instant offense of conviction, and the obstructive
     conduct related to the defendant’s offense of conviction
     and any relevant conduct; or a closely related offense.



                               - 2 -
Conduct    to   which   this    adjustment     applies   includes   “providing

materially false information to a probation officer in respect to

a presentence or other investigation for the court.” USSG § 3C1.1,

comment. (n.4(h)).       “Material” information is further defined as

“information that, if believed, would tend to influence or affect

the issue under determination.”            USSG § 3C1.1, comment. (n.6).

Whether information is material is a factual matter determined by

the district court, and is subject to review by this court under

the clearly erroneous standard of review.            United States v. Hicks,

948 F.2d 877, 886 (4th Cir. 1991); see also United States v.

Gormley, 201 F.3d 290, 294 (4th Cir. 2000) (“The threshold for

materiality . . . is conspicuously low.”) (internal quotation marks

omitted).

            While Marin-Colon contends that he has identified himself

by his true name at all times during this case, the district court

noted that his date of birth could not be established, and in light

of the dozen different aliases previously used by Marin-Colon,

there     was   still   a      question   as    to   his   actual    identity.

Additionally, when the information provided by Marin-Colon to the

probation officer was compared with a presentence report from an

earlier criminal trial, as well as with the pretrial report that

was prepared after his arrest, there were conflicting statements

regarding his date of birth, place of birth, the names and ages of

his parents and siblings, and whether he was married or had


                                     - 3 -
children.       As a result, the probation officer concluded that the

defendant’s true identity, date of birth, family history, and

marital status could not be determined.

            A defendant’s true identity is material to a presentence

investigation, even if the false information provided does not

affect    the    probation    officer’s     recommendation.        See    United

States v. Restrepo, 53 F.3d 396, 397 (1st Cir. 1995) (sufficient

that     misrepresentations       had     the   potential   to     affect   the

investigation); see also United States v. Pereira-Munoz, 59 F.3d

788, 792 (8th Cir. 1995) (failure to provide truthful identity

hampered    preparation      of   the   presentence   report     and   precluded

determination as to criminal history). Marin-Colon asserts that he

has given his “true name” throughout the proceedings, but the

probation officer could not verify this fact due to the numerous

aliases and the inconsistent personal information provided by

Marin-Colon.      While it is possible that Marin-Colon did give his

actual name, the false information provided to the probation

officer hampered her investigation and her attempts to ensure that

a complete and accurate presentence report was provided to the

district court for sentencing.

            Because Marin-Colon’s true identity was a material fact

in the probation officer’s investigation, the false information

that he provided had the potential to obstruct her efforts and

therefore qualifies as materially false information under USSG


                                        - 4 -
§ 3C1.1.   Additionally, we find that in light of the “extremely

evasive” answers provided to the probation officer and Marin-

Colon’s concession at sentencing that the information provided was

not accurate, these actions were also willful.            Therefore, we

conclude that the district court properly enhanced Marin-Colon’s

sentence for obstructing justice.

           Accordingly,   we   affirm    Marin-Colon’s   sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 5 -